                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   APRIL MAHONEY,                                          CASE NO. C18-1181-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   SKAGIT VALLEY COLLEGE, a State of
     Washington entity, et al.,
13
                               Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 15).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
20
     party. The Clerk is directed to CLOSE this case.
21
            DATED this 20th day of December 2019
22

23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26




     MINUTE ORDER
     [CASE #]
     PAGE - 1
